Citation Nr: 1143758	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-21 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial separate compensable disability rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel






INTRODUCTION

The Veteran had active service from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In December 2008, the RO denied service connection for posttraumatic stress disorder (PTSD).  In a letter initially sent to the Veteran's Congressman in July 2009 (a copy of which was then forwarded to the Board and associated with the claims file), the Veteran referenced this denial of service connection for PTSD and then stated that he had "appealed the decision."  Significantly, a notice of disagreement (NOD) with the RO's December 2008 denial of service connection for PTSD is not included in the claims folder.  Further, the Board cannot accept the Veteran's July 2009 letter as his NOD with that determination.  See 38 C.F.R. § 21.300 (which stipulates that an NOD must be filed with the RO "from which the claimant received notice of the determination being appealed unless notice has been received that the applicable Department of Veterans Affairs records have been transferred to another Department of Veterans Affairs office, . . . [in which case the NOD] must be filed with the Department of Veterans Affairs office which has assumed jurisdiction over the applicable records").  Accordingly, this matter is referred to the RO in North Little Rock, Arkansas for appropriate action-to include associating with the current claims file any temporary file that may be located at that office or, in the alternative, asking the Veteran to submit a copy of the NOD that he may have originally submitted with regard to his PTSD claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

Previously, in a November 2005 rating action, the RO granted service connection for diabetes mellitus, type II, with diabetic perimacular aneurysm associated with herbicide exposure and awarded a compensable evaluation of 20 percent, effective from June 13, 2004, for this service-connected disability.  Subsequently, in the currently-appealed rating action dated in June 2007, the RO granted service connection for erectile dysfunction and assigned a noncompensable evaluation for this disability, effective from February 14, 2007.  As the RO assigned a noncompensable rating for this disability, the RO recharacterized the Veteran's service-connected diabetes mellitus as diabetes mellitus, type II, with diabetic perimacular aneurysm and erectile dysfunction.  [Also by the June 2007 rating action, the RO awarded special monthly compensation based on the loss of use of a creative organ, effective from February 14, 2007.]  

In the current appeal, the Veteran contends that his service-connected erectile dysfunction is more disabling than the current noncompensable disability rating reflects.  He maintains that a separate compensable evaluation should be awarded for his erectile dysfunction.  

Specifically, the Veteran asserts that his erectile dysfunction has worsened since he was last examined by VA, and review of the claims folder reveals that he has not been afforded an examination since May 2007, almost 5 years ago.  See VA Form 9 dated in July 2008.  Indeed, the principal purpose of that examination was to determine the etiology of any diagnosed erectile dysfunction-in other words to determine whether service connection for it was warranted.  Thus, that examination was not necessarily performed with the purpose of providing the findings required to rate accurately the disorder.  

Unfortunately, there is very little else in the claims file which adequately describes the current nature and extent of this disability.  Therefore, to ensure that the record reflects the current severity of this condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See e.g. Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal the current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since previous examination).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present erectile dysfunction, as well as any significant pertinent interval medical history since his last VA examination in 2007.  

Also, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

In addition, as the Veteran is appealing the original assignment of the disability rating for his service-connected erectile dysfunction following the award of service connection, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings (that is, separate ratings for separate periods of time based on the facts found).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the rating for the Veteran's erectile dysfunction must be considered from February 14, 2007 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment for, or evaluation of, the service-connected erectile dysfunction that the Veteran may have received.  The Board is particularly interested in records of any such treatment that the Veteran may have received through the Central Arkansas Health Care System since August 2008.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder. 

2.  Thereafter, accord the Veteran an appropriate examination to determine the nature and severity of his erectile dysfunction and any associated penile deformity.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examiner is specifically asked to indicate whether or not the Veteran has any deformity of his penis and any loss of erectile power-and, if so, the nature of such.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial separate compensable disability rating for the service-connected erectile dysfunction.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond. 
No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


